Citation Nr: 1228721	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in April 2011.  A transcript of his hearing has been associated with the claims file.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  During the April 2011 hearing, the Veteran and his representative raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the entire appellate period, PTSD has been manifested by occupational and social impairment, with deficiencies in most areas due to such symptoms as sleep disturbance, flashbacks, intrusive thoughts, panic attacks, mood disturbance, difficulty concentrating, anxiety, avoidance, depression, and paranoia.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in November 2004 advised the Veteran of the evidence necessary to establish service connection for PTSD.  He was encouraged to submit or identify evidence specific to his claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

Service connection was granted for PTSD in a February 2007 rating decision, and the Veteran disagreed with the evaluation assigned.  In July 2008, the Veteran was advised of the manner in which VA determines disability ratings and effective dates.  See Dingess supra.  He was also provided with the specific criteria under which his PTSD is evaluated.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

With respect to VA's duty to assist, VA records have been obtained and associated with the claims file.  The Veteran has been afforded VA examinations.  The Board notes the Veteran's argument that the most recent examination was brief and inadequate, and notes that the resulting examination report does not reflect an in-depth examination.  However, the Board finds that the examination reports in the aggregate, in combination with the statements of the Veteran's physician and counselor, are adequate in that they were produced by neutral, skilled providers who had knowledge of the Veteran's history, and who conducted interviews and examinations prior to reaching their conclusions.  In sum, the Board finds that the overall lay and medical evidence of record is sufficient to evaluate the severity of the Veteran's PTSD.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) (2011).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155 (West 2002).  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Board observes that in cases where the original rating assigned is appealed, as is the case with the Veteran's PTSD claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted but has determined that the disability has not significantly changed, and that a uniform rating is for application.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2011).

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2011).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.130 (2011).  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet.App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A score of 41-50 is assigned where there are, "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  A score of 61-70 is assigned where there are mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, of theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A December 2004 VA outpatient record indicates the Veteran's report of poor sleep, nightmares, and night sweats.  He related that he had been divorced twice and that he did not feel that he had been as caring to his children as he should have been.  He noted that he was able to hold a job as a bill collector for 25 years beginning in 1972, but indicated that he had held 11 jobs prior to that in a one and one half year period following service.  He indicated that he was self employed as a magazine publisher for a small religious magazine.  He stated that he used alcohol following service but stopped drinking many years previously after getting involved in herbal foods and medicine.  He related that he had previously been a salesman for a herbal products company.  He endorsed having been bothered in the past month by repeated disturbing memories, thoughts, or images of stressful events, feeling distant from others, and feeling super alert or watchful.  The diagnosis was PTSD.  The provider assessed the Veteran's GAF score as 60.

Received by the RO in December 2004 were copies of the Veteran's self-published magazine, in which he published his own writing.  

A June 2005 letter from a licensed clinical social worker at the Chicago Vet Center noted that the Veteran had been attending treatment since February 2005.  The author indicated that the Veteran had trouble with stress, causing clinically significant impairment in social, occupational, and other important areas of functioning.  The author also noted that the Veteran suffered from panic attacks precipitated by reminders of his trauma, and that panic attacks had increased in frequency.  He indicated that the Veteran's diagnosis was PTSD and that his GAF score was 40.

An October 2006 letter from the Veteran's VA psychiatrist indicates that the Veteran was seen for monthly medication management.  

On VA examination in January 2007, the Veteran's history was reviewed.  The Veteran reported that he had been suffering from frequent recurrent intrusive memories pertaining to his experiences in Vietnam.  He endorsed sleep problems and night sweats.  He indicated that he was hyper vigilant and that he was hyper sensitive to noise.  He noted that he avoided triggers by not watching the news of Iraq and violent programming.  He reported that he worked as a bill collector until 1989 and that he had not worked since then.  He indicated that he was socially isolated and that he had no hobbies.  Mental status examination revealed that the Veteran was alert and oriented.  He answered questions appropriately.  He was anxious.  He denied suicidal and homicidal ideation, plans, or impulses.  He was hyper vigilant and startled easily.  Judgment was intact, though the Veteran had difficulty with concentration and focusing his attention span.  He appeared somewhat angry and frustrated with a long wait in the waiting room.  Insight was very limited.  The examiner concluded that the Veteran met the criteria for PSTD, and indicated that it was moderate.  He assigned a GAF score of 48, noting that it was a reflection of the impact of PTSD on the Veteran's social and marital functioning.

An October 2007 record from the Vet Center notes that the Veteran had been attending both group and individual treatment.  Subsequent records indicate that the Veteran participated appropriately in group therapy.  

An April 2009 VA treatment record indicates the Veteran's report of irritability, apathy, numbness, avoidance, and sadness.  He endorsed a depressed mood but indicated that he tried not to display his emotions.  He indicated that he had flashbacks, nightmares, and night sweats.  He related that he usually awakened startled.  He denied suicidal thoughts.  He reported that he was self employed, and that he ran his own online magazine; however, he stated that he might soon file for bankruptcy.  He noted that his problems with PTSD made it very difficult to do his work, take care of things at home, and get along with others.  The provider assigned a GAF score of 60.

On VA examination in May 2009, the Veteran's history was reviewed.  He endorsed sleep disorder, nighttime waking, hyper startle reaction, hyper vigilance, night sweats, nightmares, and social isolation.  He stated that he did not currently work, but that he worked for many years as a bill collector.  On mental status examination, the Veteran was alert and oriented.  He spoke of recurring dreams and preoccupation with his experiences in Vietnam.  His affect was depressed and limited in range.  His mood was anxious.  He denied suicidal and homicidal ideation.  There were no psychotic symptoms, to include delusions and hallucinations.  Memory and attention span were decreased.  Judgment was intact, and insight was limited.  The examiner noted that there had been no major change in frequency, severity, or duration of the Veteran's symptoms or remissions since the last examination.  The diagnosis was chronic PTSD.  The examiner assigned a GAF score of 48, indicating that it was a reflection of the impact of PTSD on the Veteran's social functioning.

A May 2009 VA outpatient record indicates the Veteran's report of avoidance and social isolation.  He indicated that he was emotionally detached from his girlfriend and sons.  He endorsed heightened startle response, poor sleep with night sweats, anxiety, and mood swings.  He denied any exacerbation of his symptoms.  He denied active suicidal or homicidal ideation.  He denied manic and psychotic symptoms.  

A May 2009 letter from the Veteran's Vet Center social worker indicates that the Veteran continued to experience nightmares, recollections and intrusive thoughts, and sleep disturbance.  He indicated that the Veteran's current GAF score was 38.

A May 2009 letter from the Veteran's VA physician notes that the Veteran had chronic hyperarousal symptoms including sleep disturbance, hyper vigilance, startle behaviors, concentration problems, and irritability.  He noted the Veteran's report of avoidance and numbing behaviors, as well as feelings of detachment and loss of interest in activities.  He noted that the Veteran had constricted affect.  He also indicated that the Veteran reported panic attacks, depression, neglect of hygiene, impaired impulse control, and difficulty adapting to stressful situations.  He noted that the Veteran's GAF score was 38.

An additional VA examination was conducted in September 2009.  The Veteran reported that he had been unemployed for 15 years but that he did some work with online magazines.  He complained of difficulty falling and staying asleep.  He reported nightmares, recurrent recollections, and social isolation.  On mental status examination, the Veteran was calm and friendly.  He was oriented.  He spoke clearly, and his answers were coherent and relevant.  His mood was euthymic.  He denied suicidal and homicidal thoughts.  He denied  hallucinations and delusions.  Memory was intact.  The impression was PTSD, and the examiner assigned a GAF score of 62.

At his April 2011 hearing, the Veteran testified that he had flashbacks, issues with authority, sleep deprivation, and problems with anger management. He indicated that his symptoms had remained essentially stable since the most recent VA examination in 2009.  He and his representative argued that the most recent September 2009 examination was brief and inadequate.  The representative also pointed out remarkable variation in GAF scores assigned by various providers.  The Veteran testified that he had last worked in 1992 or 1993, and that he had left that employment due to a conflict with his employer.  He also testified that he had difficulty with employment because of sleep deprivation.

Upon careful consideration of the evidence pertaining to this claim the Board has determined that for the entire appellate period, an evaluation of 70 percent is warranted for the Veteran's PTSD.  In that regard, the Board observes that during this period, the Veteran has reported sleep disturbance, flashbacks, intrusive thoughts, anxiety, depression, and significant avoidance and isolation.  He has indicated that he has been married two times, and that he experiences feelings of estrangement from his girlfriend and children.  He has also related that he has experienced difficulty with authority and that he left his most recent employment due to a conflict with his employer.  Objectively, there is evidence of diminished insight and concentration, as well as anxiety.  In essence, the evidence reflects symptoms that are best contemplated by the criteria for a 70 percent evaluation in that the Veteran experiences deficiencies in most areas due to those symptoms.

The Board has also determined that an evaluation in excess of 70 percent is not warranted for the appellate period.  While the Board accepts that the Veteran's PTSD has significant effects on his functioning, the lay and medical evidence of record does not demonstrate both total occupational and social impairment.  The evidence also does not demonstrate obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  Rather, the Veteran has repeatedly been found to be oriented, and he has denied both suicidal and homicidal ideation.  No psychotic symptoms have been detected on examination.  The Board acknowledges that in May 2009, the Veteran's Vet Center counselor and physician indicated that they had each assigned a GAF score of 38.  A GAF score of 40 is also of record; however, neither the counselor nor the psychiatrist explained the basis for that score, and the treatment records from the Vet Center clearly indicate that the Veteran behaved appropriately in both individual and group treatment settings.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood to support such scores.  

In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 100 percent.  As such, the Board concludes that a 70 percent evaluation for the Veteran's PTSD for the entire period on appeal is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

      Extraschedular Consideration 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2011). 


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits. 


REMAND

As noted, the Veteran has stated that he unemployable due to his PTSD.  He has therefore raised the issue of a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (finding that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  

In this case, the Board has granted a 70 percent evaluation for the Veteran's PTSD.  This higher evaluation allows consideration of the Veteran's TDIU claim under 38 C.F.R. § 4.16(a), which directs that if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2011).  On remand, the Veteran must be afforded an examination to determine whether his PTSD renders him unemployable.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD and its functional impact on his ability to obtain and maintain employment.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report. 

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's PTSD. The examiner should discuss this disability in terms of its impact on the Veteran's employability. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2011). 

3. Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand. If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


